           Case 6:18-cv-01277-JWB-JPO Document 1 Filed 10/08/18 Page 1 of 9




 Ronald P. Pope, #11913
 Thomas B. Diehl, #23166
 Ralston, Pope & Diehl, LLC
 2913 SW Maupin Lane
 Topeka, KS 66614
 (785) 273-8002 – Phone
 (785) 273-0744 – Fax
 ron@ralstonpope.com
 tom@ralstonpope.com

 Benjamin Jackson #26922
 Jackson Legal Group, LLC
 105 E. 6th Street
 Scott City, Kansas 67871
 Phone: (620) 874-9844
 Fax: (307) 369-1781
 ben@jacksonlegalgroup.net

Attorneys for the plaintiff

                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 BRIAN EDWARD TAYLOR,                            )
                                                 )
           Plaintiff,                            )
                                                 )
 v.                                              )       No. _______________________
                                                 )
 SHELDON SCOTT SHOWALTER and                     )
 LONG BAR S, INC.,                               )
                                                 )
           Defendants.                           )

                                             COMPLAINT

           COMES now the Plaintiff BRIAN EDWARD TAYLOR and for his causes of action

 against the defendants alleges and states as follows:

      I.       THE PARTIES:

      1.       This action is a diversity action between a citizen of another state and citizens of the

               State of Kansas.



                                                     1
       Case 6:18-cv-01277-JWB-JPO Document 1 Filed 10/08/18 Page 2 of 9




2.       At all times pertinent to this matter, the Plaintiff has been and remains a resident of the

         State of Texas.

3.       Defendant Sheldon Scott Showalter is a resident of Finney County, Kansas, and may

         be personally served with Summons at his residence, located at 1601 Longhorn Drive,

         Garden City, Finney County, Kansas 67846.

4.       Defendant Long Bar S, Inc., is a Kansas for profit corporation with a current address

         of 4950 E. Highway 50, Garden City, Finney County, Kansas 67846. This defendant

         may be served with Summons by serving its resident agent, Scott M. Showalter, at 4950

         E. Highway 50, Garden City, Kansas 67846.

II.      JURISDICTION AND VENUE:

5.       The Plaintiff adopts and incorporates all of the information and allegations contained

         in paragraphs 1-4 above as though fully set forth herein.

6.       These proceedings arise under and jurisdiction is founded upon 28 U.S.C. § 1332 and

         the laws of the United States of America as diversity of citizenship exists between the

         plaintiff and the defendants and the amount in controversy exceeds the value of

         $75,000.00, exclusive of interest and costs.

7.       Upon information and belief, complete diversity exists between the plaintiff and the

         defendants.

8.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) & (b)(2).

III.     FACTS COMMON TO ALL COUNTS:

9.       The Plaintiff adopts and incorporates all of the information and allegations contained

         in paragraphs 1-8 above as though fully set forth herein.




                                               2
      Case 6:18-cv-01277-JWB-JPO Document 1 Filed 10/08/18 Page 3 of 9




10.     On or about October 17, 2017, Plaintiff was in the course of his work as a Pilot Car

        operator assisting in the movement of an oversized load containing a windmill blade

        heading eastbound on Highway 50 in Finney County, Kansas.

11.     Plaintiff was operating and traveling in his white 2014 Ford EC2 Van and trailing a

        commercial motor vehicle carrying said windmill blade. Also trailing the commercial

        motor vehicle was another vehicle which was being operated by William Musall, who

        was serving as the rear axle steerman for the windmill blade.

12.     As these vehicles approached the point where Highway 50 intersects with North

        Farmland Road, the group prepared to block traffic such that a safe turn of the CMV

        carrying the windmill blade could be executed from eastbound Highway 50 onto

        southbound North Farmland Road. Plaintiff’s vehicle was slowly moving in traffic,

        mirroring the speed of the CMV, and had its lights flashing to indicate that a turn by

        the CMV carrying the windmill blade was imminent.

13.     At the same time, Defendant SHELDON SCOTT SHOWALTER was following the

        vehicles transporting the windmill blade and operating a 2015 white Chevy 3500

        pickup which was owned by Defendant LONG BAR S, INC.

14.     Upon information and belief, Defendant SHELDON SCOTT SHOWALTER was

        acting in his capacity as a principal, employee, and/or apparent agent of Defendant

        LONG BAR S, INC.

15.     Upon information and belief, Defendant SHELDON SCOTT SHOWALTER has a

        short temper and a propensity towards violent conduct, and this information was

        known, or through the exercise of reasonable care, should have been known by

        Defendant LONG BAR S, INC.



                                             3
      Case 6:18-cv-01277-JWB-JPO Document 1 Filed 10/08/18 Page 4 of 9




16.     As the vehicles transporting the windmill blade slowed and/or came to a stop with their

        lights flashing to indicate an oversized load and blocked traffic such that a safe right

        hand turn could be executed by the CMV carrying the blade, Defendant SHELDON

        SCOTT SHOWALTER became incensed that he was similarly made to stop.

        Accordingly, he negligently caused his full size pickup to “split” the van in which

        Plaintiff was a passenger and the vehicle being operated by William Musall. In the

        process, and due to the aggressive, negligent, and dangerous driving of the defendant,

        the Showalter vehicle was made to physically strike and collide with the front driver’s

        side quarter panel and wheel of Plaintiff’s van, causing damage to the same.

17.     Subsequently, Defendant SHELDON SCOTT SHOWALTER exited his vehicle, and

        he approached the driver’s side door of Plaintiff’s van. Defendant then proceeded to

        open the Plaintiff’s driver side door and physically strike him multiple times in the face,

        causing him injuries which are both permanent and progressive in nature.

18.     After their arrival and based upon their investigation into the incident, the Finney

        County Sheriff’s Deputies on scene arrested Defendant SHELDON SCOTT

        SHOWALTER for aggravated battery, disorderly conduct, and reckless driving.

19.     Defendant SHELDON SCOTT SHOWALTER has been charged in the Finney County,

        Kansas District Court with Aggravated Battery in contravention of K.S.A. § 21-

        5413(b)(1)(A) arising out of his conduct on October 17, 2017.

20.     As a direct and proximate result of the Defendants’ actions, Plaintiff has sustained

        personal bodily injuries and other damages as more fully set forth below.




                                              4
      Case 6:18-cv-01277-JWB-JPO Document 1 Filed 10/08/18 Page 5 of 9




                                COUNT I – ASSAULT
                             (DEFENDANT SHOWALTER)

21.     The Plaintiff adopts and incorporates all of the information and allegations contained

        in paragraphs 1-20 above as though fully set forth herein.

22.     The actions perpetrated by Defendant SHELDON SCOTT SHOWALTER on the

        Plaintiff on October 17, 2017 were sufficient to constitute the intentional attempt to

        inflict bodily harm on Plaintiff.

23.     Defendant SHELDON SCOTT SHOWALTER had apparent ability to inflict bodily

        harm on Plaintiff.

24.     Defendant SHELDON SCOTT SHOWALTER’s actions, including his attempts to

        physically harm the Plaintiff resulted in Plaintiff’s immediate apprehension of bodily

        harm.

25.     Plaintiff was damaged as a direct and proximate result of Defendant SHELDON

        SCOTT SHOWALTER’s attempt to inflict bodily harm on the Plaintiff, and Defendant

        SHELDON SCOTT SHOWALTER is liable for such damages.

                                COUNT II – BATTERY
                             (DEFENDANT SHOWALTER)

26.     The Plaintiff adopts and incorporates all of the information and allegations contained

        in paragraphs 1-25 above as though fully set forth herein.

27.     Defendant SHELDON SCOTT SHOWALTER’s actions on October 17, 2017, were

        sufficient to constitute the unprivileged and intentional touching of the Plaintiff, as he

        did not consent to Defendant SHELDON SCOTT SHOWALTER’s violent contact,

        and it was obvious to the Plaintiff that Defendant SHELDON SCOTT SHOWALTER

        intended to harm him.



                                              5
      Case 6:18-cv-01277-JWB-JPO Document 1 Filed 10/08/18 Page 6 of 9




28.     The contact was harmful and offensive to Plaintiff.

29.     The Plaintiff was damaged both physically and emotionally as a direct and proximate

        result of Defendant SHELDON SCOTT SHOWALTER’s contact, and Defendant

        SHELDON SCOTT SHOWALTER is liable for such damages.

      COUNT III – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                        (DEFENDANT SHOWALTER)

30.     The Plaintiff adopts and incorporates all of the information and allegations contained

        in paragraphs 1-29 above as though fully set forth herein.

31.     Defendant SHELDON SCOTT SHOWALTER’s conduct was intentional and in

        reckless disregard of Plaintiff.

32.     Defendant SHELDON SCOTT SHOWALTER’s conduct was extreme and outrageous.

33.     Plaintiff has been made to suffer mental and emotional distress which is extreme and

        severe in nature, and no reasonable person should be expected to endure such mental

        and emotional distress.

34.     Plaintiff has suffered bodily harm as a direct result of the emotional distress caused by

        Defendant SHELDON SCOTT SHOWALTER’s conduct, and Defendant SHELDON

        SCOTT SHOWALTER is liable for such bodily harm and emotional distress.

                     COUNT IV – NEGLIGENCE
       (DEFENDANT SHOWALTER AND DEFENDANT LONG BAR S, INC.)

35.     The Plaintiff adopts and incorporates all of the information and allegations contained

        in paragraphs 1-34 above as though fully set forth herein.

36.     At all times material hereto, Defendant SHELDON SCOTT SHOWALTER owed

        plaintiff a duty of reasonable care in the operation of his motor vehicle.




                                              6
      Case 6:18-cv-01277-JWB-JPO Document 1 Filed 10/08/18 Page 7 of 9




37.     This collision was a direct result of the negligence and fault of Defendant SHELDON

        SCOTT SHOWALTER, including, but not limited to:

        a. Defendant SHELDON SCOTT SHOWALTER’s failure to operate his vehicle with

           reasonable care under the circumstances;

        b. Defendant SHELDON SCOTT SHOWALTER’s failure to maintain reasonable

           control over his vehicle;

        c. Defendant SHELDON SCOTT SHOWALTER’s failure to operate his vehicle

           under a safe speed for the conditions the existing on the roadway; and

        d. Defendant SHELDON SCOTT SHOWALTER’s failure to yield the right-of-way

           to the plaintiff so as to avoid the subject collision.

38.     Upon information and belief, at the time of the collision, Defendant SHELDON

        SCOTT SHOWALTER was acting within the course and scope of his employment

        and/or apparent agency with Defendant LONG BAR S, INC., so as to make Defendant

        LONG BAR S, INC., vicariously liable for his negligent acts and omissions.

39.     No act or omission on the part of the plaintiff caused or contributed to this incident or

        any of the resulting damages.

40.     Plaintiff has suffered bodily harm and emotional distress as a result of this collision

        and the subsequent sequence of events between he and Defendant SHELDON SCOTT

        SHOWALTER as set forth more fully below.

                                        DAMAGES

41.     The Plaintiff adopts and incorporates all of the information and allegations contained

        in paragraphs 1-40 above as though fully set forth herein.




                                              7
         Case 6:18-cv-01277-JWB-JPO Document 1 Filed 10/08/18 Page 8 of 9




   42.      Defendants are liable for the damages which Plaintiff has sustained as a result of

            Defendants’ negligent, wrongful, and unjustified acts, which include, but are not

            limited to: his serious personal bodily injuries which are permanent and progressive in

            nature; his medical care and treatment to date and the costs associated with such

            treatment; the medical care and treatment he can reasonably expect to incur in the future

            and the costs associated with that medical care and treatment; his past and future pain,

            suffering, disability, and mental anguish; his permanent disfigurement; his loss of time

            and income to date and into the foreseeable future; and other damages, all in an amount

            in excess of $75,000.00.

   43.      The actions and conduct set forth herein on the part of Defendant SHELDON SCOTT

            SHOWALTER were outrageous, intentional, wanton, and reckless, and they showed

            an evil motive or reckless indifference or conscious disregard for the rights of the

            Plaintiff, and, therefore, the Plaintiff is entitled to punitive damages from Defendant

            SHELDON SCOTT SHOWALTER to punish and deter Defendant SHELDON

            SCOTT SHOWALTER and others from like conduct in the future.

   44.      No act or omission on the part of Plaintiff caused or contributed to his injuries or

            resulting damages.

   45.      Plaintiff is entitled to judgment against the Defendants in an amount in excess of

            $75,000.00, exclusive of interest and costs.

         WHEREFORE, Plaintiff prays that judgment be entered in favor of the Plaintiff and against

the Defendants for damages in an amount in excess of $75,000.00, for punitive damages against

Defendant SHELDON SCOTT SHOWALTER, and for his fees, costs, and expenses incurred

herein, and for such other further relief as the Court deems just and equitable.



                                                  8
Case 6:18-cv-01277-JWB-JPO Document 1 Filed 10/08/18 Page 9 of 9




                             Respectfully submitted by,



                             s/Thomas B. Diehl______________
                             Ronald P. Pope #11913
                             Thomas B. Diehl #23166
                             RALSTON, POPE & DIEHL, LLC
                             2913 SW Maupin Lane
                             Topeka, Kansas 66614
                             Phone: (785) 273-8002
                             Fax (785) 273-0744
                             ron@ralstonpope.com
                             tom@ralstonpope.com

                              And

                             Benjamin Jackson #26922
                             Jackson Legal Group, LLC
                             105 E. 6th Street
                             Scott City, Kansas 67871
                             Phone: (620) 874-9844
                             Fax: (307) 369-1781
                             ben@jacksonlegalgroup.net
                             Attorneys for the plaintiff




                                9
